EXHIBIT 10.1
 
FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
 
This FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Fifth Amendment”), effective
as of July 1, 2010, is by and among Pharma-Bio Serv, Inc. (PBSV), a Delaware
corporation, and Pharma-Bio Serv PR Inc., a Puerto Rico corporation, having its
principal office at 6 Carr. 696, Dorado, Puerto Rico, 00646 (the “Company”), and
Elizabeth Plaza, with residence in Dorado, Puerto Rico (“Executive”).
 
WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of January 2, 2008, as such Employment Agreement may be
amended, restated or otherwise modified from time to time (the “Employment
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement; and
 
WHEREAS, the Company and Executive have entered into that certain Employment
Agreement Amendment, dated as of June 9, 2008, extending the term of the
Employment Agreement to January 1, 2010 (the “First Amendment”); and
 
WHEREAS, the Company and Executive have entered into that certain Employment
Agreement Amendment, effective as of January 1, 2009, amending certain
provisions of the Employment Agreement (the “Second Amendment”); and
 
WHEREAS, the Company and Executive have entered into that certain Employment
Agreement Amendment, effective as of February 23, 2009, amending certain
provisions of the Employment Agreement (the  “Third Amendment”); and
 
WHEREAS, the Company and Executive have entered into that certain Employment
Agreement Amendment, effective as of January 1, 2010, extending the term of the
Employment Agreement to July 1, 2010 and restoring Section 3 of the Employment
Agreement “Compensation and Other Benefits” in its entirety as originally set
forth in the Employment Agreement (the  “Fourth Amendment”); and
 
WHEREAS, the Fourth Amendment incorrectly reflected the date of the Employment
Agreement as January 25, 2006 and the parties desire to properly reflect the
date of the Employment Agreement as January 2, 2008 in the Fourth Amendment; and
 
WHEREAS, the parties desire to extend the term of the Employment Agreement for
six (6) additional months starting on July 1, 2010.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
1. 
All references to January 25, 2006 in the Fourth Amendment shall be deleted and
shall be replaced with January 2, 2008.

 
 
 

--------------------------------------------------------------------------------

 
 
2. 
The Employment Agreement shall be modified to extend Executive's employment term
for six (6) additional months starting on July 1, 2010.

 
3. 
In all other respects the Employment Agreement dated January 2, 2008, shall
remain in full force and effect and unaltered.

 
4. 
Miscellaneous Provisions.

 
a)           No Other Amendments.  Except as explicitly amended by the terms of
the First Amendment, Second Amendment, Third Amendment, Fourth Amendment and
this Fifth Amendment, the terms of the Employment Agreement shall remain in
effect and are unchanged by this Fifth Amendment.
 
b)           Entire Agreement.  The Employment Agreement, as amended by the
First Amendment, Second Amendment, Third Amendment, Fourth Amendment and this
Fifth Amendment, constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.
 
c)           Governing Law.  This Fifth Amendment shall be governed by and
construed in accordance with the laws of the Commonwealth of Puerto Rico,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Puerto Rico or any other jurisdiction) that
would cause the application of the law of any jurisdiction other than the
Commonwealth of Puerto Rico.
 
d)           Parties in Interest.  This Fifth Amendment shall be binding upon
and inure solely to the benefit of each party and its successors and permitted
assigns and, nothing in this Fifth Amendment, express or implied, is intended to
or shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Fifth Amendment.
 
e)           Counterparts.  This Fifth Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Fifth Amendment by facsimile shall be
effective as delivery of a mutually executed counterpart to this Fifth
Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Employment Agreement to be duly executed as of the day and year first above
written.
 
PHARMA-BIO SERV, INC.


 
/s/ Kirk
Michel                                                                  
Name: Kirk Michel
Title:  Chairman of Compensation Committee
 
EXECUTIVE
 
 
/s/ Elizabeth Plaza                                                             
Elizabeth Plaza
 
 
 

--------------------------------------------------------------------------------

 